I respectfully dissent. The trial court sua sponte raised the issue of standing when it made a factual finding that the appellant was neither "an owner or occupant" of the home. While a trial court can generally raise an issue sua sponte,
fundamental fairness usually requires the court to give each side an opportunity to present evidence on the new issue. Generally, see State Ex Rel. Edwards v. Toledo Bd. Of Edn.
(1995), 72 Ohio St.3d 106, 108 (sua sponte issue was dismissal of complaint).
Here, I would remand this cause to the trial court with instructions to make a finding regarding standing after it gives each side notice and an opportunity to present evidence about whether the appellant was an occupant of the home in question.
Thus, I dissent.
 JUDGMENT ENTRY
It is ordered that the judgment be reversed and that appellant recover of appellee costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Hillsboro Municipal Court to carry this judgment into execution.
A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Kline, P.J.: Dissents with Opinion
Evans, J.: Concurs in Judgment  Opinion
For the Court
                                BY: ___________________________ Peter B. Abele, Judge
                            NOTICE TO COUNSEL
Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the time period for further appeal commences from the date of filing with the clerk.